          Case 3:15-cv-00675-JBA Document 1332 Filed 11/17/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

_____________________________________________

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                          No. 3:15-CV-675 (JBA)

                                Plaintiff,

         v.

IFTIKAR AHMED,
                                Defendant, and

IFTIKAR ALI AHMED SOLE PROP et al.,
                                                              November 17TH, 2019
                        Relief Defendants.
_____________________________________________



       DEFENDANT’S EMERGENCY MOTION FOR FEES TO RETAIN COUNSEL



         The pro se Defendant files this Emergency Motion for a Release of Funds to Retain legal

counsel in a criminal matter in MA1. The Defendant reserve all rights.



                                             BACKGROUND



         The Defendant provides the following for the Court’s benefit:

   1) The Court has frozen all of the Defendant’s assets since May 7, 2019 and further
      extended that freeze via a Preliminary Injunction [Doc. #113].

   2) The Defendant has no means to retain legal counsel without a release of funds from his
      frozen assets.




1 US   v. Iftikar Ahmed, Case 1:15-cr-10131-NMG (D. Mass.) (the “MA Case”)
                                                  1
          Case 3:15-cv-00675-JBA Document 1332 Filed 11/17/19 Page 2 of 4



      3) The Receiver has confirmed a value of over $90MM of assets frozen, not including assets
         he “deemed not necessary to value” and the allegedly forfeited Oak assets that are
         approximately another $40MM. [Doc. #1330-5 at 6].

      4) This Court has issued a judgment for $64.4MM, which is currently under appeal.



                                          ARGUMENTS

         The pro se Defendant requests a release of funds so that he can retain legal counsel in his

MA criminal matter. There is good cause for the Court to grant this Motion.



I.           The frozen assets far outweigh the judgment.

         The Receiver has confirmed over $90MM of frozen assets, not including assets he

deemed “not necessary to value” and not including the allegedly forfeited Oak assets. [Doc.

#1330-5 at 6]. The Court has given a judgment of $64.4MM, which is currently under appeal.

As such, there are tens of millions of dollars of assets frozen above the judgment amount.



II.          The Defendant has a constitutional right to assets to retain counsel.

         The Defendant has a Sixth Amendment constitutional right to retain legal counsel of his

choice using his own untainted assets. See Luis v. United States, 578 U.S. ___. The Defendant’s

Sixth Amendment rights have attached as he has been indicted in both of his criminal matters.

And it appears as if the MA insider trading matter is moving forward, as the government has

sought and obtained a declaration of bond forfeiture in that matter, even without the Defendant’s

knowledge. Had the Defendant been represented in that matter, he would have had counsel who

would have responded on the Defendant’s behalf. The Defendant needs legal counsel

immediately in that criminal matter.



                                                  2
         Case 3:15-cv-00675-JBA Document 1332 Filed 11/17/19 Page 3 of 4



III.        There is Good Cause for the Court to Consider this Motion on an Expedited
            Basis.

         Pursuant to District of Connecticut Local Rule 7(a)(6), the Defendant has designated this

Motion as an “emergency” Motion and seeks expedited consideration of the same by this Court.

The Defendant respectfully represents that good cause exists for such expedited consideration

due to the fact that his Sixth Amendment constitutional rights have attached, there is a significant

and undisputed over-freezing of assets in this case, the MA Court has declared a bond forfeiture

in the matter and the MA Case is moving forward.




IV.         Conclusion.

         For the reasons set forth above, the Defendant respectfully requests that the Court grant

the relief requested and release funds so that the Defendant can be adequately represented in the

MA criminal matters.




                                               Respectfully Submitted,




Dated:          November 17TH, 2019            /s/ Iftikar Ahmed
                                               ____________________________
                                               Iftikar A. Ahmed
                                               C/O Advocate Anil Sharma
                                               Government Place East
                                               Kolkata 700 069, India

                                               Tel: +91-983-008-9945
                                               e-mail: iftyahmed@icloud.com

                                               Pro Se




                                                  3
        Case 3:15-cv-00675-JBA Document 1332 Filed 11/17/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                      MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission           U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                  Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                      1961 Stout Street, Ste. 1700
 Denver, CO 80294                                  Denver, CO 80294
 (303) 844-1071                                    (303) 844-1027
 e-mail: heinken@sec.gov                           e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                            MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                               Murtha Cullina, LLP
 177 Broad Street, 4th Floor                       177 Broad Street, 4th Floor
 Stamford, CT 06901                                Stamford, CT 06901
 (203) 653-5400                                    (203) 653-5406
 Fax: (203) 653-5444                               Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                       e-mail: kzaehringer@murthalaw.com




                                               4
